 MARINOR INNS, INC..467Marinor Inns, IncorporatedandHotel,Motel,RestaurantEmployeesandBartendersInternationalUnion,Local 481, AFL-CIO. Case12-CA-4586March 4, 1970DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSFANNING ANDJENKINSrequestingtheBoard to dismiss the GeneralCounsel'smotion for summary judgment, andcontending the Respondent is entitled to a hearingbefore, and a ruling on its motion for a bill ofparticulars by, a Trial Examiner.Pursuant to Section 3(b) of the Act, the Boardhas delegated its powers in connection with this caseto a three-member panel.The Board has reviewed the entire record in thisproceeding, including the transcript of the hearingheldintheunderlyingrepresentationcase,12-RC-3263, and makes the following:Upon a charge duly filed on July 28, 1969, andserveduponRespondentMarinorInns,Incorporated, on or about August 5, 1969, by Hotel,Motel,RestaurantEmployeesandBartendersInternationalUnion,Local 481, AFL-CIO, theGeneral Counsel for the National Labor RelationsBoard, by the Regional Director for Region 12,issued a complaint on August 26, 1969,againstRespondent, alleging that it had engaged in and wasengaginginunfairlaborpracticesaffectingcommerce within the meaning of Section 8(a)(5) and(1)of the National Labor Relations Act, asamended. Copies of the complaint were served uponRespondent and the Charging Party.The complaint alleges that on or about June 9,1969, following a Board election, the Union wascertifiedbytheRegionalDirectorinCase12-RC-3263 as the exclusive collective-bargainingrepresentative of Respondent's employees in the unitfound appropriate, and that, commencing on aboutJuly23,1969,Respondent has refused and isrefusing to recognize or bargain with the Union assuch exclusive bargaining representative, althoughtheUnion has requested and is requesting it to doso.Respondent filed its answer on September 5,1969, admitting its refusal to bargain; but denyingthat it is engaged in commerce within themeaningof the Act, and contending the Board neverindependentlyreviewedtherecordbeforetheRegional Director to ascertain whether it supportedhis conclusions that jurisdiction should be asserted.Respondent contends, therefore, that the electionand certification were invalid. Respondent also fileda motion for a bill of particulars with the RegionalDirector "under Section 102.24 of the Board's Rulesand Regulations." In its motion it requested that theGeneral Counsel furnish it with the evidence reliedon in support of the jurisdictional allegations in thecomplaint and the names of witnesses who would becalled in support of such allegations.On October 7, 1969, the General Counsel fileddirectlywith the Board a motion for summaryjudgment, opposing Respondent's motion for a billof particulars, and alleging that there were and areno disputed facts which require a hearing. On thesame day the Regional Director issued an orderreferringRespondent'smotionforabillofparticulars to the Board for ruling. Thereafter, onOctober 17, 1969, Respondent filed a motionRULING ON MOTION FOR SUMMARY JUDGMENTThe record establishes that, upon a petition filedinCase 12-RC-3263, by Hotel, Motel, RestaurantEmployees and Bartenders InternationalUnion,Local 481, AFL-CIO, a hearing was held before ahearingofficerof the Board. Thereafter, theRegional Director issued his Decision and DirectionofElectioninwhichhefound,contrarytoRespondent'scontention,thatRespondentisengaged in commerce and that it will effectuate thepolicies of the Act to assert jurisdiction. Thereafter,Respondent filed a request for review of theaforesaid finding of the Regional Director, whichwas denied by the Board.In its answer to the complaint and response to themotionforsummary judgment,Respondentcontends that Board jurisdiction is not supported bythe facts or the law, and requests another hearing.However, we find that the jurisdictional issue wasdisposed of correctly by the Regional Director,' and,as the issue has been fully litigated and no newlydiscovered and previously unavailable evidence is'In his Decision and Direction of Election,the Regional Director found,and the record shows, thatCarolinaMotor Lodgeof Orlando,Inc builton itspropertyamotel and restaurant under a license agreement withHome'sEnterprises, IncCarolinathen leased the restaurant to Home's,and the motel to Respondent Marmot which operates it under the name ofHorne'sMotor Lodge Respondent has obtained no franchise fromHorne's, although its lease agreement provides that it would RespondentandHorne'spay rent to Carolina and share the expense of commonadvertisingbillboards.The restaurant has an extension on the motelswitchboard,and motel guests can order food from the restaurant which isdelivered byamotel bellhop.Motel guests may charge their restaurantpurchases on their motel bill,and the motel pays the restaurant for thesecharges,by monthlyremittances, as provided in the franchise and leases,patrons of either establishment may park in either of the separate parkinglotsUpon consideration of these factors,and the entire record, theRegional Director found that the motel and restaurant are held out to thepublic as a single enterprise,serving many of the same customers,and eachcomplementing the other's operation He also found that theeffect of eachupon commerce would be affected by a change in the operation of theother,andthat theyshouldbe treated as a single employer forjurisdictionalpurposesTradeWindsMotor Hotel& Restaurant,140NLRB567Respondent contends that(1)certainof the RegionalDirector'sfactual findings were not supportedby the record, (2) theRegional Directorfailedto consider certainother factsestablished by therecord,and (3)theRegionalDirector'sDecisionconstitutesanunwarranted extensionof theTradeWindsprincipleWe rind no merit inthese contentions The record does show,as contended by Respondent, that181 NLRB No. 71 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDoffered, no further hearing is required.We shall,therefore, grant the motion for summary judgment.'On the basis of the entire record, including theGeneralCounsel'smotionandRespondent'smotions, the Board makes the following:FINDINGS OF FACTII.THE LABOR ORGANIZATION INVOLVEDHotel,Motel,RestaurantEmployeesandBartendersInternationalUnion,Local481,AFL-CIO,isnow,and has been at all timesmaterial herein,a labor organization within themeaning of Section2(5) of the Act.1.THE BUSINESS OF RESPONDENTRespondent,Marinor Inns, Incorporated, is, andhas been at all times material herein, a SouthCarolina corporation engaged in the operation of amotel under the name of Horne's Motor Lodge inOrlando, Florida.Horne's Enterprises, Inc., herein referred to asHorne's, is, and has been at all times materialherein, a Florida corporation engaged in,inter alia,the operation of a restaurant under the name ofHorne's Restaurant in Orlando, Florida.The above motel and restaurant are locatedtogether on property owned by Carolina MotorLodge of Orlando, Inc., herein referred to asCarolina,whichconstructedtheforegoingestablishments under a franchise agreement withHorne's. Since on or about January 1969, the motelhas been operated by Respondent and the restaurantby Horne's under lease from Carolina, and they areconducted in such a manner as to supplement eachother and convey to the public the impression thatthey both are integral parts of a single enterprise.'The volume of business of Respondent's moteloperation, projected over a 12-month period, willresult in a gross income of about $400,000. Thevolume of business of Horne's restaurant operation,projected over a 12-month period, will result in agross incomeof about $350,000.Respondent's yearly purchases of supplies andmaterialfrom outside Florida are expected toexceed $1,900, and its yearly collections of creditcard charges from outside Florida are expected toexceed $144,000.Respondent is now, and at all times materialherein has been, an employer engaged in commercewithin the meaning of Section 2(6) and (7) of theAct, and it will effectuate the purposes of the Act toassert jurisdiction herein.the operation of Respondent'smotel was not in all respects in accord withthe Horne franchise,and that charges by motel guests did not amount to$7,000 every month,but ranged from $2,500 to $7,000 a month However,these facts do not affect the Regional Director's ultimate conclusion, whichis, in all other respects,fully supported factually and legally'Pittsburgh Plate Glass Company v N L R B,313 U S 146,N L R BvAerovox Corporation,390 F 2d 653 (C A 4), enfg 171 NLRB No 105We find no merit in Respondent's contention that it is entitled to have itsmotion for a bill of particulars ruled on by a Trial ExaminerN L R B vRed-More Corporation,418 F 2d 890 (C A 9) As the bases for theassertionof jurisdiction are fully set forth in the Regional Director'sDecision and Direction of Election,and as no further hearing is requiredor contemplated,Respondent'smotion for a bill of particulars is denied'See also the facts and conclusionsset forthin fn2, supraIII.THEUNFAIR LABOR PRACTICESA. The Representation ProceedingAtalltimesmaterialhereinthefollowingemployees have constituted and now constitute aunitappropriateforpurposesofcollectivebargaining within the meaning of the Act:Allmaids, porters, bellmen,maintenance andlaundry employees of Respondent at Horne's MotorLodge, 33000 S. Orange Blossom Trail, Orlando,Florida, excluding auditing employees, guest clerks,PBX operators, reservation personnel, secretaries,office-clericalemployees,professionalemployees,watchmen, guards and supervisors as defined in theAct.B. The Request to Bargain and Respondent'sRefusalA majority of the employees of Respondent in theabove unit having designated the Union as theirrepresentativeforthepurposesofcollectivebargaining with Respondent, the Regional Directordulycertifieditastheexclusivebargainingrepresentative of the employees in said unit, and theUnion continues to be such representative. We findthat the Union, at all times since May 28, 1969, hasbeenandnow is the exclusive bargainingrepresentativeofalltheemployeesintheappropriate unit; that Respondent has, since July 23,1969, refused to bargain collectively with the Unionas such representative; and that, by such refusal,Respondent has engaged in, and is engaging in,unfair labor practices within the meaning of Section8(a)(5) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe acts of Respondent set forth in section III,above, occurring in connection with its operations asdescribed in section I, above, have a close, intimate,and substantial relation to trade, traffic, andcommerce among the several States and tend to leadtolabordisputesburdeningandobstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged inand is engagingin unfairlabor practices within themeaningof Section 8(a)(5) and (1) of the Act, we MARINOR INNS, INC.shall order that it cease and desist therefrom, andupon request bargain collectively with the Union asthe exclusive representative of all employees in theappropriateunit,and, if an understanding isreached,embody such understanding in a signedagreement.Inorder to insure that the employees in theappropriate unit will be accorded the services oftheirselectedbargainingagent for the periodprovided by law,we shall construe the initial year ofcertification as beginning on the date Respondentcommences to bargain in good faith with the Unionas the recognized bargaining representative in theappropriate unit.SeeMar-Jac Poultry Company,Inc.,136 NLRB 785;Commerce Company d/b/aLamar Hotel,140 NLRB226, 229,enfd.328 F.2d600 (C.A. 5), cert.denied 379U.S. 817;BurnettConstructionCompany,149NLRB 1419, 1421,enfd.350 F.2d 57 (C.A. 10).CONCLUSIONS OF LAW1.MarinorInns,Incorporated is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction over itherein.2.Hotel,Motel,RestaurantEmployees andBartendersInternationalUnion,Local481,AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3.Allmaids, porters, bellmen, maintenance andlaundry employees at the Employer's Orlando,Florida,motel, excluding auditing employees, guestclerks,PBX operators, reservationpersonnel,secretaries,office-clericalemployees,professionalemployees, watchmen, guards, and supervisors asdefined in the Act, constitute a unit appropriate forthepurposes of collective bargaining within themeaning of Section 9(b) of the Act.4.SinceMay 29, 1969, the above-named labororganizationhasbeenandistheexclusiverepresentativeof all employees in the aforesaidappropriateunitfor the purposes of collectivebargaining within the meaning of Section 9(a) of theAct.5.By refusing, on or about July 23, 1969, and atall times thereafter, to bargain collectively with theabove-namedorganizationastheexclusiverepresentative of all its employees in the appropriateunit,Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and has thereby engaged in,and is engaging in, unfair labor practices within themeaning of Section 8(a)(1) of the Act.ORDER469Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,MarinorInns,Incorporated,Orlando, Florida, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditionsof employment with Hotel,Motel,Restaurant Employees and Bartenders InternationalUnion, Local 481, as the exclusive and duly certifiedbargaining representative of its employees in thefollowing appropriate unit:Allmaids,porters,bellmen,maintenance andlaundry employees at the Employer's Orlando,Florida,motel,excludingauditingemployees,guestclerks,PBX operators,reservationpersonnel, secretaries,office-clericalemployees,professional employees, watchmen, guards, andsupervisors as defined in the Act.(b) In any like or related manner interfering with,restraining,or coercing employees in the rightsguaranteed to them by Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit, withrespect to rates of pay, wages, hours, and otherterms and conditions of employment, and, if anunderstandingisreached,embodysuchunderstanding in a signed agreement.(b) Post at its Orlando, Florida, motel copies ofthe attached notice marked "Appendix."4 Copies ofsaid notice, on forms provided by the RegionalDirector forRegion 12, shall, after being dulysigned by Respondent's representative, be posted byRespondent immediately upon receipt thereof, andbemaintainedby it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(c) Notify the Regional Director for Region 12, inwriting,within 10 days from the date of thisDecision and Order, what steps Respondent hastaken to comply herewith.in the event this Order is enforced by a judgment of the United StatesCourt of Appeals,the words in the notice reading "Posted by Order of theNationalLabor Relations Board"shallread"Posted pursuant to aJudgment of the United States Court of Appeals enforcing an Order of theNational Labor Relations Board " 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPosted by Order of the National Labor RelationsBoard an agency of the United States GovernmentWE WILL NOT refuse to bargain collectively withHotel,Motel,Restaurant Employees,and BartendersInternationalUnion,Local 481,AFL-CIO, as theexclusive bargaining representative of the employees inthe bargaining unit described below.WE WILL NOT in any like or related manner interferewith,restrain,or coerce our employees in the exerciseof the rights guaranteed them by Section 7 of the Act.WEWILL,uponrequest,bargainwiththeabove-named Union as the exclusive representative ofallemployees in the bargaining unit described belowwith respect to wages, hours, and other terms andconditions of employment and, if an understanding isreached,embody such understanding in a signedagreement. The bargaining unit is:All maids, porters, bellmen,maintenance and laundryemployees at the Employer'sOrlando,Florida,motel,excludingauditingemployees,guest clerks,PBXoperators,reservationpersonnel,secretaries,office-clericalemployees,professionalemployees,watchmen,guards, and supervisors as defined in theAct.DatedByMARINOR INNS,INCORPORATED(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyoneThisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.Any questions concerning this notice or compliancewith its provisions,may be directed to the Board'sOffice,Room 706, FederalOfficeBuilding, 500 Zack Street,Tampa,Florida 33602,Telephone 813-228-7711, Ext. 227.